Citation Nr: 1230254	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for right elbow arthritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In two statements submitted in August 2010, the Veteran stated that he was treated at VA Medical Centers (VAMCs) in Boston, West Roxbury and Jamaica Plains, Massachusetts.

In addition the Veteran testified at his Decision Review Officer (DRO) hearing in August 2011 that he had an upcoming appointment at VA in September 2011.  Those records from the VA Connecticut Healthcare System also must be obtained.

Review of the record reveals that these VAMC records are not associated with the claims file.  VA has a duty to assist in obtaining records of which it has constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA outpatient treatment records related to the Veteran's right elbow arthritis from the Boston, West Roxbury, and Jamaica Plains VAMCs in Massachusetts dated from July 2009 to the present, and from the VA Connecticut Healthcare System dated from July 2009 to the present, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure these records, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  Provide the Veteran with an opportunity to respond.

2.  After undertaking the development above, readjudicate the Veteran's right elbow arthritis claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


